                                                              IT IS ORDERED

                                                              Date Entered on Docket: July 1, 2020




                                                              ________________________________
                                                              The Honorable David T. Thuma
                                                              United States Bankruptcy Judge
______________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Daniella Rae Lopez,
                   Debtor                                                      Case No. 20-10626-TR7


         STIPULATED ORDER GRANTING MOTION FOR RELIEF FROM THE
              AUTOMATIC STAY AND ABANDONMENT OF PROPERTY

            This matter came before the court on the stipulation of relief from the automatic
     stay and abandonment, between the Creditor J.P. Morgan Mortgage Acquisition Corp.
     (“Creditor”), and the Debtor Daniella Rae Lopez (“Debtor”), by and through their
     respective attorneys of record, and the Chapter 7 trustee.
            The Court, having reviewed the agreement as expressed in this Stipulated Order
     and being otherwise sufficiently informed, FINDS:
            (a) The Court has jurisdiction over the parties and the subject matter of this
     Stipulated Order.
            (b) On May 5, 2020, Creditor served the Motion for Relief from Stay and
     Abandonment of Property (“Motion”) (Doc. 17) and Notice of Objection to the Motion
     (Doc. 18) on R Matthew Bristol, counsel for the Debtor and the case trustee (“Trustee”)
     by use of the Court’s case management and electronic filing system for the transmission
     of notices, as authorized by Fed.R.Civ.P. 5(b)(3), and NM LBR 9036-1, and on the

                                                                                               File No. NM-20-161657
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 20-10626-TR7
   Case 20-10626-t7      Doc 22     Filed 07/01/20         Entered 07/01/20 14:24:42 Page 1 of 4
  Debtor by United States first class mail, in accordance with Bankruptcy Rules 7004 and
  9014.
          (c) On May 13, 2020, the Debtor filed a Response to the Motion (Doc. 19).
          (d) The Motion relates to the following property:
                Lot 12 in Block 8 of Amended Plat of Tract “A” and Blocks 7 and 8 Fair Park Addition,
                in the City of Roswell, County of Chaves and State of New Mexico, as shown on the
                Official Plat recorded July 11, 1946 in Plat Book B, Page 55 Plat Records of Chaves
                County, New Mexico

                Commonly known as 1621 W Alameda, Roswell, NM 88203 (“Property”).
          (e) The parties wish to stipulate to the stay relief, as provided in this Stipulated
                Order.
          (f) No notice to other creditors of the stay relief is necessary.
          IT IS THEREFORE ORDERED:
          1. The Motion is hereby granted, and pursuant to 11 U.S.C. §362(d), Creditor
  and any and all holders of liens against the Property, of any lien priority, are hereby
  granted relief from the automatic stay:
          (a) To enforce their rights in the Property, including foreclosure of liens and a
  foreclosure sale, under the terms of any prepetition notes, mortgages, security
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted
  by applicable nonbankruptcy law, such as by commencing or proceeding with appropriate
  action against the Debtor or the Property, or both, in any court of competent jurisdiction;
          (b)       To communicate with the Debtor and Debtor’s counsel to the extent
  necessary to comply with applicable nonbankruptcy law, including any request that the
  Debtor may have to enter into loss mitigation negotiations; and
          (c)       To exercise any other right or remedy available to them under law or
  equity with respect to the Property.
          2. The Trustee is deemed to have abandoned the Property from the estate
  pursuant to 11 U.S.C. §554 as of the date of entry of this Order, and the Property
  therefore no longer is property of the estate. As a result, Creditor need not name the
  Trustee as a defendant in any state court action it may pursue to foreclosure liens against
  the Property and need not notify the Trustee of any sale of the Property.
          3. The automatic stay is not modified to permit any act to collect any deficiency


                                                                                                File No. NM-20-161657
                                            Stipulated Order for Relief from the Automatic Stay, Case No. 20-10626-TR7
Case 20-10626-t7         Doc 22      Filed 07/01/20         Entered 07/01/20 14:24:42 Page 2 of 4
  or other obligation as a personal liability of the Debtor, although the Debtor can be
  named as defendants in litigation to obtain an in rem judgment or to repossess the
  Property in accordance with applicable non-bankruptcy law.
         4.   This Order does not waive Creditor’s claim against the estate for any
  Deficiency owed by the Debtor after any foreclosure sale or other disposition of the
  Property. Creditor may filed an amended proof of claim in this bankruptcy case within
  30 days after a foreclosure sale of the Property, should it claim that Debtor owes any
  amount after the sale of the Property.
         5. This Order shall continue in full force and effect if this case is dismissed or
  converted to a case under another chapter of the Bankruptcy Code.
         6.      This Order is effective and enforceable upon entry. The 14-day stay
  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///


                                                                                               File No. NM-20-161657
                                           Stipulated Order for Relief from the Automatic Stay, Case No. 20-10626-TR7
Case 20-10626-t7      Doc 22     Filed 07/01/20            Entered 07/01/20 14:24:42 Page 3 of 4
         7.     This Stipulated Order shall be binding and effective upon any conversion
  of this case to another chapter under the Bankruptcy Code.
         8.     The preliminary hearing on the Motion currently scheduled for June 29,
  2020 at 9:00 am is hereby vacated.
                                       ### End of Order ###

  RESPECTFULLY SUBMITTED AND AGREED TO BY:

  McCarthy & Holthus, LLP


  By /s/ Stephanie Schaeffer
  Stephanie Schaeffer, Esq.
  Attorney for Creditor
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  sschaeffer@mccarthyholthus.com

   AGREED TO BY:

   By_/s/ R Matthew Bristol__________
   Attorney for Debtor
   R Matthew Bristol
   P.O. Box 2929
   Roswell, NM 88202-2929
   (575) 625-5284


   By_ /s/ Clarke C. Coll______________
   Trustee
   Clarke C. Coll
   P.O. Box 2288
   Roswell, NM 88202
   (575) 623-2288




                                                                                            File No. NM-20-161657
                                        Stipulated Order for Relief from the Automatic Stay, Case No. 20-10626-TR7
Case 20-10626-t7     Doc 22     Filed 07/01/20          Entered 07/01/20 14:24:42 Page 4 of 4
